Citation Nr: 0606905	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  00-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2004, at which time it was determined 
that the veteran had submitted new and material evidence with 
which to reopen his previously denied claim of entitlement to 
service connection for a low back disability.  The Board then 
remanded the claim to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada for further development.  
Because the examiner's responses in the January 2005 VA 
examination to the Board's questions on remand were 
inadequate and not otherwise compliant with the specific 
questions asked by the Board, a remand in April 2005 was 
necessary.


FINDING OF FACT

A low back disability is not shown by competent medical 
evidence to have a nexus or relationship to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that the veteran was seen in May 
1968 complaining of back pain after falling from a rope 
ladder.  The examination showed spasm of the left flank 
muscles and tenderness over the anterior chest.  

In May 1969, the veteran complained of back pain after 
running wind sprints.  The impression following examination 
was muscle spasm.  X-rays revealed a spina bifida at the 
first sacral segment, as well as what appeared to be an 
ununited left transverse process of L1.  There was also 
sclerotic area at the left iliac wing, suggesting an island.  
There was further complaint of low back pain in September 
1969 and the veteran was given medication, heat treatments, 
and flexion exercises.  

On examination following continued complaints of low back 
pain in October 1969, there was no muscle spasm or point 
tenderness.  There was a free range of motion without pain in 
the lumbosacral area.  The impression was chronic mild 
lumbosacral strain.  The veteran was placed on temporary 
limited profile due to chronic mild lumbosacral strain.  
There was some improvement with exercise.  

At a follow up visit in November 1969, the veteran revealed 
some tenderness over the left sacroiliac joint.  X-rays 
revealed spina bifida, apophysis transverse process L1 and 
sclerotic lesion left sacroiliac joint area.  

The veteran's February 1970 separation examination showed a 
clinically normal spine.

A July 1974 Washoe Medical Center report showed that the 
veteran was treated for a complaints of low back pain after 
bending earlier that evening.  The examination revealed full 
range of motion, but there was some tenderness noted over the 
left low back musculature.  Lumbar X-rays showed no 
significant abnormality.  The impression was back strain.  

Medical records from C.W. Porter, D.C., dated February 1979 
to February 1995 show that the veteran was seen in 1979 for 
his lower back "being out of place."  The veteran reported 
last seeing a doctor two years prior.  In October 1980, the 
veteran reported injuring his back playing basketball that 
month.  From 1982 to 1985, he received ongoing treatment for 
lumbosacral sprain or strain and lumbalgia.  In May 1982, an 
x-ray finding showed discogenic spondylosis at L3-L4, lateral 
flexion was essentially normal.

X-ray reports from St. Mary's Hospital dated in June 1994 
showed degenerative disc disease L1-L2 and L2-L3.  The 
clinical impression was acute lumbosacral pain.  

At a July 1999 VA examination, the veteran reported injuring 
his back in 1968 during an obstacle course.  According to the 
veteran, he was climbing a rope course and, after getting to 
the top, he lost his grip and fell backwards 14 feet.  He 
indicated that he was treated by the medic and given pain 
medications and light duty for the remainder of his military 
career until 1970.  He reported that while in Germany, 
physicians wanted to operate on his back but he refused 
surgery at that time.  The veteran indicated that he worked 
as a delivery man and because of the nature of the work, 
pulling racks out; he injured his cervical spine and was off 
work for approximately 18 months on disability.  He went back 
to work with a construction crew; however, he had a weight 
limitation of less than 40 pounds and found it difficult to 
find employment with this weight limitation.  Diagnostic 
tests showed: straightened lordosis, mild scoliosis; 
scattered productive osteoarthritic changes, right sided at 
L5-S1; osteophytic bridging at L1-L2 and L2-L3; partial L1-L2 
and L2-L3 intervertebral narrowing in addition apparent left 
L1 transverse process congenital variation.  The examiner did 
not offer a nexus opinion.  

Medical records from C.W. Porter, D.C., dated October 1999 
refer to a 1982 x-ray which showed no anomaly or 
developmental variant of the lumbar and lumbosacral spine.  

A November 1999 VA lumbosacral x-ray report revealed no spina 
bifida occulta of S1.  

A May 2000 letter from the veteran's wife indicated that the 
veteran told her that he fell while in the Army from some 
kind of wall and injured his back.  She indicated that since 
she has known him he has had numerous problems with back pain 
with trips to the hospital and chiropractors.  

VA x-rays dated July 1999 revealed straightened lordosis, 
mild scoliosis; maintenance of vertebral height and 
alignment; scattered productive osteoarthritic changes, more 
notably right sided at L5-S1 while osteophytic bridging at 
L1-L2 and L2-L3 was more notably left sided; partial L1-L2 
and L2-L3 intervertebral narrowing in addition; apparent left 
L1 transverse process congenital variation.  

VA treatment records dated from 1998 to 1999 show treatment 
for low back pain.  In October 1998, the veteran reported a 
30 year history of low back pain after falling while on 
active duty.  The disorder purportedly flared up twice a 
year, most recently after attempting to lift an object.  
Physical examination led to a diagnostic assessment of an 
acute back sprain.  

In October 1999, the veteran reported a history of back pain 
and bent over a week ago Sunday and experienced back pain.  
In December 1999, the impression was degenerative joint 
disease of the cervical and lumbosacral spine.  

At his May 2000 RO hearing, the veteran testified that in the 
Army he was on an obstacle course and fell approximately 14 
feet from a rope landing on his back.  He stated he was taken 
to an aid station.  While stationed in Germany he indicated 
he was x-rayed and frequently went to the first aid station.  
The veteran testified that they wanted to operate and he 
refused.  He stated that the diagnosis was never confirmed.  
He testified that he sought treatment for his back the summer 
he was separated from service in 1970.  The veteran stated 
that he has had constant back pain from 1968 to the present.  
He indicated that the doctors he saw from 1973 to 1980 were 
no longer around.

In June 2000, x-rays from March 1982 were reviewed by Robyn 
Mitchell, D.C.  She concluded that the veteran had mild 
degenerative disc disease at L2-L3, and L3-L4.  A cleft 
posterior arch of S1 was reported to be shown on X-ray films 
from May 1969, but the examiner noted that this was not seen 
on subsequent films, and it was clinically insignificant.  

A letter from C.W. Porter, D.C., dated in July 2003 indicates 
that the veteran reported complaints of low back, lumbar, 
lumbosacral pain, and disability since a fall in the military 
which he was examined and treated for in 1969.  The 
chiropractor indicated that records dated from 1979 to 2000 
show repeated complaints and problems of the same low back 
region.  Mr. Porter indicated these episodes might be 
repetitions of the initiating event of his fall in 1969 
recorded in those reviewed records October 1969 et. al.

At his July 2003 Travel Board hearing, the veteran testified 
that while serving in the military at Fort Lewis, Washington, 
in the summer of 1968 he was climbing a rope ladder and fell 
approximately 14 to 15 feet on his back.  He stated he 
received treatment and then when he was stationed in Germany 
he received treatment as well.  He testified that there were 
times when he could not get out of bed.  He indicated that 
later, he would see chiropractors and doctors and when his 
back was really bad he would go to the hospital and get 
muscle relaxers.  The veteran testified that he could not get 
medical records from chiropractors he saw after his 
separation from service.  He stated that he was seeing Dr. 
Porter, a chiropractor, since the 1970s and all through the 
1980s.  He indicated that when he was in Germany he was told 
that they wanted to operate on his back and he refused.  The 
veteran testified that he was first seen after separation 
from service in approximately 1974 for treatment for his 
back.  

After reopening the claim, the Board remanded the appeal in 
July 2004 for further development to include scheduling the 
veteran for a VA examination.

VA treatment records dated August 1999 to November 2004 
indicate that in a November 2001 assessment the veteran 
stated that he held approximately 32 jobs since 1996.  The 
veteran attributed his inability to hold a job for any length 
of time to medical issues stemming from a back injury that he 
received in the military.  In November 2004, the veteran 
complained of muscle spasms in the low back and requested 
muscle relaxants.  

A January 2005 VA examination noted that x-rays revealed mild 
rotoscoliosis with hypertrophic degenerative change and some 
calcification at L1-L2.  The examiner noted that this was the 
area of the most discomfort; however, it did not appear to be 
due to the previous injury.  Rather this was a change which 
was commensurate with his age.  The veteran did not exhibit 
spina bifida of S1.  He did show a low back muscular spasm.  
The examiner opined that his present difficulties appeared to 
be degenerative in nature not aggravated by prior military 
service.  

In April 2005, the Board remanded the appeal to obtain an 
addendum to the earlier VA examination.

In May 2005, the veteran submitted a copy of a letter written 
by his father in June 1969 advising the veteran to seek 
treatment for his back disorder and to make sure that his 
disability was reflected in his service medical records.

A June 2005 addendum to the January 2005 VA examination noted 
that there was no mention of developmental abnormality on the 
present examination, although in 1969, there was a mention of 
a spina bifida at S1.  The physician indicated that this was 
not an infrequent finding and was not significant.  The 
examiner indicated that the veteran did complain of low back 
muscle spasms, and in the latter part of 1969 he began 
complaining of recurrent back spasm.  The examiner noted that 
it was not more likely than not that the rope ladder caused 
later muscle spasm.  The examiner also noted that after the 
veteran's separation from service, he worked successfully for 
22 years at one job.  

The examiner indicated that there was no x-ray evidence of a 
congenital or developmental anomaly.  The only changes seen 
were commensurate with age.  The examiner opined that it was 
not as likely as not that an acquired lumbar spine disorder 
had its onset during the veteran's active duty service, or 
that his present problem was caused by a fall from a rope 
ladder in May 1968.  The examiner also opined that it was not 
as likely as not that the lumbar arthritis seen presently was 
manifested during a one year period immediately following the 
veteran's April 1970 discharge from service because he held 
successful jobs and there was no evidence in service or in 
medical records that he was seeking medical help during that 
time.  Since there was no defect evident at the present time 
as far as congenital or developmental, it was not as likely 
as not that the disorder was aggravated in service.  

The examiner noted that the veteran interestingly showed 
muscle spasm with complaint on the right side of his back at 
the examination and a compensatory rotoscoliosis for muscle 
spasm.  It was noted that while in the military, he was 
complaining of left back area pain.  Physical examination 
showed a left muscle spasm, and iliosacral area tenderness 
not related to his present recurrent back condition.  

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in July 2004, 
amongst other documents, fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the veteran to submit all pertinent evidence in his 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  Hence, VA has fulfilled its duties under the 
VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although notice was provided to the 
appellant after the initial adjudication, he was not 
prejudiced.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). 

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a low back disability.  
Service medical records show that the veteran was treated for 
back pain and spasm.  The veteran's separation examination 
dated in February 1970 showed normal clinical evaluation of 
the spine, other musculoskeletal and lower extremities.

There are no post service complaints concerning the low back 
until July 1974 when the veteran was seen at Washoe Medical 
Center for back strain after bending earlier that day.  

The medical evidence of record that supports the veteran's 
contention includes a July 2003 letter from C.W. Porter, 
D.C., who indicated that the veteran sought treatment for his 
low back disorder between 1979 and 2000.  Dr. Porter noted 
that these episodes might be repetitions of the initiating 
event of his 1969 fall.

As is true with any piece of evidence, the weight to be 
attached to medical opinions is within the province of the 
Board as adjudicators.  See generally, Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (Board favoring one medical opinion over 
another is not error).  Further, the United States Court of 
Appeals for Veterans Claims has rejected the "treating 
physician rule," which holds that opinions of a claimant's 
treating physician are entitled to greater weight than 
opinions from medical experts who have not treated a 
claimant.  Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).

Still, the Board may not reject medical opinions based on its 
own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); 
see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The 
weight of a medical opinion is, however, diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri, Id.

In this case, the above cited statement offered no rationale 
for the opinion rendered.  In addition, the physician's 
statement that the veteran's later treatment for a low back 
disorder might be repetitions of the initiating event of his 
fall in 1969 is too speculative in nature.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus).  See also Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (doctor's statement framed in terms 
such as "could have been" is not probative).  As such, the 
July 2003 letter from Dr. Porter is of limited probative 
value.

On the other hand, the opinion rendered by the VA examiner in 
the 2005 indicated that it was not more likely than not that 
the rope ladder incident in service caused later muscle 
spasm.  The examiner noted that the veteran successfully 
worked for 22 years at one job.  The examiner noted current 
x-rays showed no evidence of a congenital or developmental 
anomaly and the only changes seen were commensurate with age.  
The examiner opined that it was not likely as not that an 
acquired lumbar spine disorder had its onset during his 
active duty service or was his present problem caused by a 
fall from a rope ladder.  Finally, the examiner opined that 
it was not as likely as not that lumbar arthritis was 
manifested during a one year period immediately following the 
veteran's discharge from service because he held successfully 
jobs and there was no evidence in service or in medical 
records that he was seeking medical help during that time.  

This medical opinion has greater probative value.  It was 
provided by a medical professional who offered his opinion 
following an examination of the appellant and a careful and 
comprehensive review of all claims folder.  Accordingly, as 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  Service 
connection for a low back disability is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


